United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2681
                       ___________________________

                                Ronald Ray Curry

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

     John Doe, 2nd Shift Intake Officer at the Scott County Jail on 7/17/10

                     lllllllllllllllllllll Defendant - Appellee

 Dennis Conard, Scott County Sheriff; Scott County Jail, Scott County Sheriff;
                  Clifford G. Tebbitt, Scott County Sheriff

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                          Submitted: January 23, 2013
                            Filed: January 29, 2013
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
      Iowa inmate Ronald Curry appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 civil action alleging a violation of his
Eighth Amendment rights. Upon careful de novo review, see Holden v. Hirner, 663
F.3d 336, 340 (8th Cir. 2011) (standard of review), we conclude that summary
judgment was properly granted for the reasons stated by the district court. We also
conclude the district court did not abuse its discretion in denying reconsideration.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.

                                        -2-